Case 14-09440   Doc 49   Filed 02/14/19 Entered 02/14/19 14:44:28   Desc Main
                           Document     Page 1 of 1


                              TOM VAUGHN
                          CHAPTER 13 TRUSTEE
                         55 E MONROE, SUITE 3850
                             CHICAGO IL 60603
                         TELEPHONE (312) 294-5900
                             FAX (312) 341-7168


 February 14, 2019


 AMENDED NOTICE OF WITHDRAWAL
 OF NOTICE OF FINAL CURE MORTGAGE PAYMENT


 RE:   DOCKET # 43

       CASE NO. 14 B 09440
       Sandra L.Webber




  Sam Saleh
  Closing Auditor
 For: Tom Vaughn, Trustee
